 Case 1:16-cr-00640-BMC Document 694 Filed 05/07/19 Page 1 of 10 PageID #: 9708


                                                                                                1301 Avenue of the Americas, 40th Floor
                                                                                                            New York, NY 10019-6022
                                                                                                                    PHONE   212.999.5800
                                                                                                                      FAX   212.999.5899
                                                                                                                         www.wsgr.com




                                                              May 7, 2019

     VIA CM/ECF


     The Honorable Brian M. Cogan
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201


            Re:      United States v. Mark Nordlicht, et al., No. 1:16-cr-00640-BMC

     Dear Judge Cogan:

             The government seeks to introduce evidence that Mr. Levy was willing to commit an
     unidentified fraud to support the inference that he committed the crimes charged in the
     Indictment. That is propensity evidence. Given the bedrock principle that propensity evidence is not
     admissible, the government has offered a panoply of unsupported theories in an attempt to establish
     the relevance of Mr. Bruno’s testimony regarding the alleged phone call to the schemes charged in
     the Indictment. For the reasons set forth below, Mr. Levy respectfully requests that the Court
     preclude this improper and highly prejudicial testimony.

I.          Background

                  A. Allegations Contained in the Indictment

             In December 2016, the government indicted Mr. Levy and six other defendants on charges
     related to two schemes. See Indictment ¶ 41. Specifically, the Indictment alleged that the
     defendants engaged in “a scheme to defraud investors and prospective investors in Platinum through
     material misrepresentations and omissions relating to, among other things: (i) the performance of
     some of PPVA’s Level 3 assets; (ii) PPVA’s liquidity; (iii) the purpose of PPNE and the use of
     PPNE’s proceeds; (iv) PPVA’s preferential redemption process; and (v) related party transactions
     involving PPVA and PPCO,” referred to as the alleged “Investment Scheme.” Indictment ¶ 42
     (emphasis added). The Indictment further alleged that the defendants engaged in a “scheme to
     defraud third-party holders of the [Black Elk Bonds] and to deprive the Bondholders of the proceeds
     of the sale of the vast majority of Black Elk’s most lucrative assets through material
     misrepresentations and omissions about, among other things, Platinum’s ownership of and control
     over the [Black Elk] Bonds,” referred to as the alleged “Black Elk Bond Scheme.” Indictment ¶ 73.




                    AUSTIN   BEIJING    BOSTON         BRUSSELS   HONG KONG    LOS ANGELES   NEW YORK   PALO ALTO

                        SAN DIEGO      SAN FRANCISCO    SEATTLE   SHANGHAI    WASHINGTON, DC WILMINGTON, DE
Case 1:16-cr-00640-BMC Document 694 Filed 05/07/19 Page 2 of 10 PageID #: 9709



The Honorable Brian M. Cogan
May 7, 2019
Page 2 of 10

        As a part of the purported Investment Scheme, the Indictment further alleged that, “rather
than reducing [Black Elk’s and Golden Gate’s] valuations based on known actual results,
NORDLICHT set forth a plan to obscure the true values of these companies by: (i) causing Northstar
to purchase many of Black Elk’s remaining assets; and (ii) combining Golden Gate and Northstar
(including the Black Elk assets) under a new name called ‘PPVA Oil & Gas,’ to be valued as one
asset.” Indictment ¶ 51. The Indictment does not allege that Platinum deceived anyone by
presenting the Northstar-Black Elk transaction as an arm’s-length transaction instead of one between
related parties (because it did not), nor does it allege that the consideration paid by Northstar for the
Black Elk assets was less than fair value. And, of course, nowhere in the Indictment is it alleged that
the transaction constituted a fraudulent conveyance.

       B. Clifford Joseph Bruno

        Mr. Bruno is former police officer (and subject of an IAB investigation) who, following an
attempt to open a sandwich shop, became a welder and fitter performing offshore engineering work
for companies in the Gulf of Mexico. After working on certain projects for Black Elk as a
contractor, Mr. Bruno accepted a construction-related position with Black Elk in the fall of 2011. In
the wake of the West Delta explosion, Mr. Bruno became the Construction Manager overseeing all
of Black Elk’s work in the Gulf of Mexico. Mr. Bruno claims to be part of the management team
and sat in management meetings. See Exhibit A. Mr. Bruno worked at Black Elk even after the
company entered bankruptcy in 2015, and continues to work for the Black Elk bankruptcy Trustee to
this day. See id. at 13.

       C. Mr. Bruno’s Potential Testimony

        According to the FBI’s 302 report covering Mr. Bruno’s October 2018 meeting with the
government, Mr. Bruno stated that, following the Renaissance transaction (which is the subject of
the alleged Black Elk Bond Scheme), in order to consummate a transaction between Black Elk and
Northstar, Platinum needed a “legal opinion to say that the deal was legit and there were no
problems. However none of the attorneys from Black Elk would sign off on the deal or provide a
legal opinion.” Id. at 10. Mr. Bruno also stated that, when Mr. Shulse allegedly did not want to sign
a legal opinion related to the transaction, “SHULSE noted that PM wanted to pay approximately
$25,000 to a ‘soup can’ attorney. SHULSE would not sign off on the opinion letter. SHULSE said
that PM found a lawyer to sign off on the opinion letter. SHULSE said in his office while COMBS
and BRUNO were present that he was going to have a conference call with LEVY.” Id.. Mr. Bruno
described for the government a particular phone call he purportedly listened in on:

       Later, SHULSE asked BRUNO to come into SHULSE's office. COMBS also
       agreed to come into SHULSE's office. SHULSE went into the general counsel's
       office for Black Elk and also asked him to come into SHULSE's office. All three
       (FUERST, COMBS, and BRUNO) went to SHULSE's office. SHULSE closed his
       door and put the telephone on speaker phone. LEVY was on the phone. LEVY
       was talking about North Start and the attorney who signed off on the opinion
Case 1:16-cr-00640-BMC Document 694 Filed 05/07/19 Page 3 of 10 PageID #: 9710



The Honorable Brian M. Cogan
May 7, 2019
Page 3 of 10

       letter. During the conversation, SHULSE said something along the lines of, "I
       can't do this you know... this is fraud." LEVY said, "So what if this is fraud, do
       you know how long it will take for them to find this out?" LEVY said this in a
       loud voice.

Id. at 10-11. Mr. Bruno told the government that he and Mr. Combs continue to discuss this call
“until this present day.” Id. at 11. Yet when the government attempted to corroborate Mr. Bruno’s
account with Mr. Combs, one of the alleged eyewitnesses, he maintained that he “could not recall
the specifics of any phone calls he had with SHULSE and LEVY.” Exhibit B at 4. Nor is there any
account from Mr. Shulse or Mr. Fuerst to verify Mr. Bruno’s recollection above.

        The government confirmed to the Court that the witness cannot testify as to whether the
“fraud” that the alleged comment referred to related to an alleged fraudulent conveyance, the
Northstar-Black Elk transaction, or some other conduct. See Exhibit C at 1627:23-1628:7 (“MS.
ELBERT: That's Mr. Fodeman’s interpretation of the comment. The witness will testify that he
overheard this remark in the context of a meeting talking about transferring the assets from Black
Elk to Northstar. We don't have more context around the comment than that. Mr. Fodeman is
welcome to present evidence or cross-examine the witness to try to show that it should be properly
interpreted as a comment on a fraudulent conveyance and not on a fraud against investors, but we
don't really know.”).

       D. The Government’s New Allegations

       The government argues that Mr. Bruno’s potential testimony is relevant to both of the
charged schemes. The government asserts that that the Northstar-Black Elk transaction is relevant to
the Black Elk Bond Scheme because Platinum’s reliance on lawyers for the consent solicitation and
bond vote is somehow undermined by Platinum’s alleged search for a lawyer to “sign off” on the
Northstar-Black Elk transaction. See id. at 1706:19-1707:7 (“[T]hey used a lawyer as a cover in that
scheme, now when they get to North Star people are pushing back and they try to find another
lawyer to get it done.”).

        The government also asserts that the Northstar-Black Elk transaction is “critical” to the
Investment Scheme because (1) it was presented to PPVA’s investors as an “accretive positive
transaction” in that Platinum presented the Black Elk assets as being worth more than their true
value when they were acquired by Northstar, and (2) the repackaging of the Black Elk assets and
Northstar’s subsequent management over them was all presented as being “in the best interests of
PPVA” when really the Black Elk assets were worthless and saddled with high interest debt. Id. at
1702:17-1703:15.
  Case 1:16-cr-00640-BMC Document 694 Filed 05/07/19 Page 4 of 10 PageID #: 9711



      The Honorable Brian M. Cogan
      May 7, 2019
      Page 4 of 10

II.      Argument

                 A. The Proffered Evidence Is Not Direct Evidence

              Evidence of uncharged wrongs are subject to Rule 404(b)’s prohibition against “other acts”
      evidence unless such acts “arose out of the same transaction or series of transactions as the charged
      offense, if it is inextricably intertwined with the evidence regarding the charged offense, or if it is
      necessary to complete the story of the crime on trial.” United States v. Carboni, 204 F.3d 39, 44 (2d
      Cir. 2000) (citation omitted); see also United States v. Kassir, No. 04 CR.356 (JFK), 2009 WL
      976821, at *3 (S.D.N.Y. Apr. 9, 2009) (requiring 404(b) analysis for evidence “not essential to
      understanding the sequence of events surrounding the charged conduct”). As an initial matter, the
      government has conceded that Mr. Bruno cannot identify which “fraud” Mr. Levy was referring to
      during the purported phone call. Exhibit C. at 1627:23-1628:7. Given the focus of Ms. Cooley’s
      arguments to Your Honor, the government apparently intends to insinuate that, in light of the context
      of that purported phone call, Mr. Levy’s alleged statement referred to the Northstar-Black Elk
      transaction (not the Black Elk bond consent solicitation). See, e.g.,. at 1702-1703. To the extent that
      the testimony relates to the Northstar-Black Elk transaction, it is irrelevant to both schemes alleged
      in the Indictment.

                     1. The Government Cannot Establish Relevance to Either Alleged Scheme as
                        the Witness is Unable to Confirm the Transaction to Which Mr. Levy
                        Allegedly Referred

              As an initial matter, the government cannot establish the relevance of Mr. Bruno’s potential
      testimony to either scheme alleged in the Indictment, because the government concedes that the
      witness cannot confirm whether the “fraud” referred to in the alleged comment was in reference to
      the alleged fraudulent conveyance or some other conduct. Specifically, the government told Your
      Honor:

             MS. ELBERT: That's Mr. Fodeman's interpretation of the comment. The witness
             will testify that he overheard this remark in the context of a meeting talking about
             transferring the assets from Black Elk to Northstar. We don't have more context
             around the comment than that. Mr. Fodeman is welcome to present evidence or
             cross-examine the witness to try to show that it should be properly interpreted as a
             comment on a fraudulent conveyance and not on a fraud against investors, but we
             don't really know.

      Id.at 1627:23-1628:7. The government’s acknowledged lack of “context around the comment”
      undermines the potential relevance—if any—that Mr. Levy’s purported reference to “fraud” may
      have in connection with the two alleged schemes. The mere fact that the comment was made within
      the period of the charged conspiracies is not sufficient to establish its relevance.
Case 1:16-cr-00640-BMC Document 694 Filed 05/07/19 Page 5 of 10 PageID #: 9712



The Honorable Brian M. Cogan
May 7, 2019
Page 5 of 10

                    2. The Alleged Black Elk Bond Scheme

        The government’s alleged Black Elk Bond Scheme is limited to “a scheme to defraud third-
party holders of the BE Bonds (the ‘Bondholders’) and to deprive the Bondholders of the proceeds
of the sale of the vast majority of Black Elk’s most lucrative assets through material
misrepresentations about, among other things, Platinum’s ownership and control over the BE
Bonds.” Indictment ¶ 73. The Indictment contains no allegations concerning the Black Elk Bond
Scheme related to any time period after September 2014. See, e.g., Indictment ¶¶ 86, 101. Thus, the
Northstar-Black Elk transaction cannot arise out of, be inextricably intertwined with, or provide any
necessary context to the charged offenses related to the use of proceeds from the Black Elk-
Renaissance transaction. The Northstar-Black Elk transaction also has no connection to
misrepresentations or omissions related to Platinum’s ownership of the Black Elk bonds. In light of
the lack of overlap between the alleged victims, time period, and transactions, Mr. Bruno’s
testimony is not direct evidence in support of the alleged Black Elk Bond Scheme as charged in the
Indictment.

        The government’s argument regarding the relevance of Mr. Bruno’s testimony in light of the
references in defendants’ opening statements to the reliance on legal advice related to the Black Elk
Indenture is equally unavailing. That Mr. Levy allegedly disagreed with a lawyer’s assessment that
an unspecified transaction was potentially fraudulent has no bearing on the question of whether he
relied in good faith on the advice provided by Baker Hostetler regarding the Indenture – advice
which was sought and heeded months prior to the events at issue. Indeed, even if Mr. Levy ignored
a lawyer’s advice in every other transaction he entered into, he could still rely on a lawyer’s advice
in good faith in that instance. Should the Court accept that there is some modicum of relevance on
this point, the government’s objective is better established by admitting only Mr. Bruno’s testimony
regarding Mr. Shulse’s comments relating the use of a “soup can attorney” when Mr. Shulse did not
want to sign the opinion letter, Exhibit A at 10, which does not have the same overwhelmingly
prejudicial impact as references to fraud.

               3.      Allegations Regarding the Valuations and the Purported Investment
                       Scheme

       Mr. Bruno’s testimony is also irrelevant to the alleged Investment Scheme. The
government’s arguments regarding the relevance to this scheme focus primarily on the general
relevance of the Nothstar-Black Elk transaction itself (not the fact that Mr. Levy allegedly believed it
was a fraud) and the representations made by Platinum to its investors regarding the overvaluation of
Black Elk assets (as subsumed into Northstar). Whether Mr. Levy believed the consideration in the
Northstar-Black Elk transaction was insufficient or that the transaction between Northstar and Black
Elk was otherwise a fraudulent conveyance is irrelevant to the Investment Scheme as charged in the
Indictment.

        The fact that Mr. Levy may have believed that the consideration in the Northstar-Black Elk
transaction was insufficient (i.e., Northstar did not pay enough for them) is contrary to the
Case 1:16-cr-00640-BMC Document 694 Filed 05/07/19 Page 6 of 10 PageID #: 9713



The Honorable Brian M. Cogan
May 7, 2019
Page 6 of 10

government’s allegation that Platinum overvalued the Black Elk assets. Acknowledging this, Ms.
Cooley tried to convince Your Honor that, “[t]he argument is not predicated on the purchase price of
the assets. The argument is predicated on the fact that rather than acknowledge the poor performance
and issues that continue to plague these positions, they are repackaged as a new company, as PPVA
Oil and Gas at a critical time in this crisis relating to the liquidity of the fund and the issues with
these companies.” Exhibit Cat 1714:5-11. Unless the government can prove that Mr. Levy’s alleged
reference to fraud referred to the packaging of PPVA’s oil and gas assets into a “PPVA Oil & Gas” –
which it cannot because Mr. Bruno cannot testify what transaction Mr. Levy allegedly referred to –
Mr. Bruno’s testimony is irrelevant to the Investment Scheme as charged in the Indictment.

        Ms. Cooley went on to argue that perhaps the consideration in this transaction was instead
too steep, because Northstar received the Black Elk assets along with high interest debt. Id. at
1714:17-1715:2. Mr. Bruno’s testimony, of course, cannot be deemed relevant on this basis because
Mr. Levy’s alleged belief that the purchase price was fraudulently insufficient would be inapposite.

       B. The Proffered Evidence is Not Admissible Under Rule 404(b)

        Mr. Bruno’s testimony is also inadmissible pursuant to Rule 404(b). In evaluating evidence
sought to be admitted under this Rule, the Court must first determine whether the evidence is
“introduced for a proper purpose” rather than to prove the defendant’s bad character or criminal
propensity. United States v. Gilan, 967 F.2d 776, 780 (2d Cir. 1992) (citing Huddleston v. United
States, 485 U.S. 681, 691 (1988)). Should the evidence be offered for a proper purpose, the Court
must next determine whether the evidence is “relevant to an issue in the case pursuant to Rule 402,
as enforced through Rule 104(b).” Id. Rule 404(b) evidence is neither presumed relevant nor
automatically admissible, and the government bears the burden of proof as to admissibility. United
States v. Curley, 639 F.3d 50 (2d Cir. 2011); accord United States v. Nachamie, 101 F. Supp. 2d
134, 137 (S.D.N.Y. 2000) (citing, inter alia, United States v. Levy, 731 F.2d 997, 1002 (2d Cir.
1984) (“The government . . . must explain in detail the purposes for which the evidence is sought to
be admitted.”)). To do so, the government must demonstrate that the evidence is relevant “to an
issue truly in dispute[.]” United States v. Halper, 590 F.2d 422, 432 (2d Cir. 1978).

        “[E]ven if the evidence is deemed relevant, the trial court must still weigh the probative value
of the evidence against its prejudicial consequences before admitting it.” Id. at 432. In making this
determination, the Court must first determine whether the evidence increases the likelihood of unfair
prejudice. Nachamie, 101 F. Supp. 2d at 141. The likelihood of unfair prejudice increases where the
introduction of the proposed evidence risks confusing jurors by creating a “trial within a trial.” See
United States v. Aboumoussallem, 726 F.2d 906, 912-13 (2d Cir. 1984) (affirming exclusion of
otherwise relevant similar act evidence under Rule 403 on the ground that confusion and delay
caused by likely trial within a trial would have substantially outweighed probative value of
evidence); United States v. Green, No. 12-CR-83S (1)(2)(3)(5), 2017 WL 4803957, at *4 (W.D.N.Y.
Oct. 25, 2014) (excluding evidence where its introduction “could require a trial within a trial and be
confusing and distracting to the jury”); United States v. Ferguson, 246 F.R.D. 107, 116 (D. Conn.
2007) (limiting inclusion of 404(b) evidence which posed a “risk [of] diverting the jury’s attention to
Case 1:16-cr-00640-BMC Document 694 Filed 05/07/19 Page 7 of 10 PageID #: 9714



The Honorable Brian M. Cogan
May 7, 2019
Page 7 of 10

the collateral question of whether the . . . transactions [raised in the 404(b) motion] were in fact
fraudulent, and [of] creating a trial within a trial on this issue.”).

        In this case, the government seeks to admit evidence that Mr. Levy believed something
(potentially the Northstar-Black Elk transaction) was a fraud in order to prove that Mr. Levy had a
fraudulent “state of mind and intent at that time.” Exhibit C at 1627:14-16. See also id. at 1707:1-7
(Mr. Levy’s references to fraud are relevant to whether he or others at Platinum would have lied to
Baker Hostetler on prior occasions). To the extent that the government cannot prove that Mr.
Bruno’s recollections are related to a fraud charged in the Indictment – which it has already admitted
it cannot – Mr. Bruno’s testimony is irrelevant and impermissible propensity evidence under Rule
404(b).

               1. The Reference to Fraud Described by Mr. Bruno is Uncharged Wrongdoing
                  Covered by Rule 404(b)

        In light of the language of paragraph 51 and the irrelevance of Mr. Bruno’s testimony to both
the Indictment’s alleged schemes (as described above), the reference to fraud is thus uncharged and
unnoticed wrongdoing under Rule 404(b).

        Despite representing to the defendants and the Court on multiple occasions that everything
the defendants needed to know about the allegations was contained in the Indictment, the
government now insists that the defendants should have divined from paragraph 51 that the
transaction between Northstar and Black Elk was itself fraudulent (as between those two parties). In
fact, what the government, alleged in paragraph 51 was that Platinum repackaged the Northstar,
Black Elk, and Golden Gate assets into a single investment position so that it could continue to
overvalue its oil and gas assets. Indictment ¶ 51 (Platinum engaged in a plan to “obscure the true
value of [Black Elk and Golden Gate] by: (i) causing Northstar to purchase many of Black Elk’s
remaining assets; and (ii) combining Golden Gate and Northstar (including the Black Elk assets)
under a new name called ‘PPVA Oil & Gas,’ to be valued as one asset.”). There are no references
in that paragraph to the consideration paid by Northstar for the Black Elk assets, nor to the
transaction potentially rendering Black Elk insolvent.

         In light of the language of paragraph 51 and the irrelevance of Mr. Bruno’s testimony to both
the Indictment’s alleged schemes, the reference to fraud is thus uncharged and unnoticed
wrongdoing under Rule 404(b). The government provided the defendants with no notice that they
would introduce evidence that the transaction between Northstar and Black Elk was fraudulent or
that Mr. Levy believed some other unidentified transaction he participated in was a fraud. The
deadline for the government to disclose evidence they intended to offer under Rule 404(b) was May
30, 2018. The government filed its 404(b) notice on May 30, 2018. Dkt. No. 340. The defense
received the handwritten notes of Mr. Bruno’s first government interview on October 5, 2018, and
the typed 302 report on January 8, 2019. The government made no further 404(b) disclosures. For
the first time in court on May 6, 2019, the government indicated that it would attempt to elicit Mr.
Bruno’s unreliable testimony regarding an alleged phone call he overheard with Mr. Levy. Having
Case 1:16-cr-00640-BMC Document 694 Filed 05/07/19 Page 8 of 10 PageID #: 9715



The Honorable Brian M. Cogan
May 7, 2019
Page 8 of 10

received Mr. Comb’s 302 reports containing contrary information, and with no 404(b) notice from
the government, Mr. Levy’s counsel had previously concluded that the government would not be
offering this unreliable, inadmissible testimony.

               2.      The Proffered Evidence Fails to Speak to Mr. Levy’s Knowledge or
                       Intent as Required by Rule 404(b)

        In this case, the government seeks to admit evidence that Mr. Levy believed something
(potentially the Northstar-Black Elk transaction) was a fraud in order to prove that Mr. Levy had a
fraudulent “state of mind and intent at that time.” Exhibit C at 1627:15-16. See also id. at 1707:1-7
(Mr. Levy’s references to some fraud where lawyers were involved is relevant to whether he or
others at Platinum would have lied to Baker Hostetler on prior occasions). To the extent that the
government cannot prove that this alleged phone call was related to the consent solicitation and use
of Renaissance proceeds – which it has already admitted it cannot – Mr. Bruno’s testimony is
irrelevant and impermissible propensity evidence under Rule 404(b).

        Rather than speaking to knowledge or intent, the government’s characterizations of this
testimony amounts to prohibited propensity evidence: under the government’s theory, either (1) Mr.
Levy was generally operating with fraudulent intent in 2014 and 2015, or (2) if Mr. Levy was
willing to engage in and avoid getting caught in another fraud involving lawyers, he must have been
willing to commit the charged crimes (even though those also involved lawyers). See, e.g., United
States v. Levin, No 15-CR-101, 2016 WL 8711458, at *6 (S.D.N.Y. Jan. 8, 2016) (it is “improper to
receive evidence ostensibly as probative of knowledge and intent when it is in reality ‘propensity
evidence in sheep’s clothing.”’) (citing United States v. McCallum, 584 F. 3d 471, 477 (2d Cir.
2009)). See, e.g., Huddleston, 485 U.S. at 689 (the government may not use Rule 404(b) to “parade
past the jury a litany of potentially prejudicial similar acts that have been established . . . only by
unsubstantiated innuendo.”).

       C. This Evidence is Highly Prejudicial and Would Lead to Confusion of the Issues

        The government should be precluded from eliciting testimony from Mr. Bruno related to this
purported call, as its prejudicial value significantly outweighs any possible probative value. The
probative value of this testimony is minimal, because nexus between the allegations in the
Indictment and the purported statements made by Mr. Levy is tenuous at best. The government has
already conceded that it has almost no “context” surrounding the purported event and “[doesn’t]
really know” whether Mr. Levy’s alleged comments related to the civil concept of fraudulent
conveyance or some other nebulous “fraud” on Platinum’s investors. Exhibit C at 1627:23-1628:7.

        The evidence is also inherently unreliable. As noted above, the government has no evidence
corroborating Mr. Bruno’s dubious story, and has conceded that it cannot demonstrate that Mr.
Levy’s comments related to any alleged fraud on Platinum’s investors as opposed to a discussion on
the issue of fraudulent conveyance. The government has not demonstrated that Mr. Bruno is even
aware of the concept of fraudulent conveyance – thus, Mr. Bruno’s memory of Mr. Levy’s
Case 1:16-cr-00640-BMC Document 694 Filed 05/07/19 Page 9 of 10 PageID #: 9716



The Honorable Brian M. Cogan
May 7, 2019
Page 9 of 10

statements is necessarily being recalled through a skewed lens. Inherently unreliable evidence is
irrelevant evidence, and the court’s power to exclude such evidence under Rule 403 has been
recognized by both federal and state courts.

        While the unreliability of testimony is generally a subject for cross examination, the
incredibly prejudicial nature of this testimony renders cross examination inadequate. In a case as
complex as this, it is highly unlikely that the jury will be able to distinguish between the discussion
of “fraudulent conveyance” relating to a Northstar-Black Elk transaction and the government’s
alleged “fraud” relating to those companies more generally as Platinum investments. As recognized
by the Court, evidence this misleading has done its damage the second it is introduced – it is a bell
that cannot be unrung. See Exhibit C at 1728:19-21.

        The admission of such non-probative evidence would confuse the jury and divert attention
from evidence relevant to the counts charged. See, e.g., United States v. Stein, 521 F. Supp. 2d 266,
271 (S.D.N.Y. 2007) (Rule 403 considerations supported exclusion where proof of the Rule 404(b)
transactional evidence would take time and were “likely to divert the jury’s attention from the
charged transactions, which are sufficiently complicated in themselves, to another set of complex
transactions.”). Mr. Levy would be forced to defend and explain to the jury, via fact and expert
witnesses as well as significant documentary evidence, the complex facts encompassed within the
Northstar-Black Elk transaction, the civil bankruptcy concept of a fraudulent conveyance, the legal
advice sought from Platinum’s attorneys in relation to this transaction, and the eventual conclusion
of the deal (in which third parties verified that the assets were sold for fair consideration). This
would create time-consuming “mini-trials” on irrelevant side issues, which are not charged in the
Indictment, and which stand to increase the length of a trial that is already estimated to last two
months.

        Accordingly, there is no reason to allow the government to present this irrelevant evidence,
and doing so risks misleading the jury. Any potential probative value the proffered evidence could
have is substantially outweighed by the danger of unfair prejudice and confusion of the issues; thus,
this evidence should be excluded under Federal Rules of Evidence 403 and 404(b).
Case 1:16-cr-00640-BMC Document 694 Filed 05/07/19 Page 10 of 10 PageID #: 9717



 The Honorable Brian M. Cogan
 May 7, 2019
 Page 10 of 10

                                          CONCLUSION

       For the foregoing reasons, Mr. Levy respectfully requests that the Court preclude Mr.
 Bruno’s testimony regarding the phone call he allegedly overheard with Mr. Levy.




                                             Respectfully submitted,

                                             WILSON SONSINI GOODRICH & ROSATI
                                             Professional Corporation

                                             s/ Michael S. Sommer
                                             Michael S. Sommer
                                             Morris J. Fodeman
                                             Kate T. McCarthy
                                             1301 Avenue of the Americas, 40th Floor
                                             New York, New York 10019
                                             Telephone: (212) 999-5800
                                             Facsimile: (212) 999-5899
                                             msommer@wsgr.com
                                             mfodeman@wsgr.com
                                             kmccarthy@wsgr.com

                                             Counsel for Defendant David Levy


 Cc: All Counsel of Record (via CM/ECF)
